UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7637



HENRY GORHAM,

                                            Plaintiff - Appellant,

          versus


RONALD ANGELONE, Director, Virginia Department
of Corrections; EDWARD C. MORRIS, Deputy
Director, Virginia Department of Corrections;
JOHN DOE, Director, Kentucky Department of
Corrections; JOHN DOE, Warden, Kentucky
Department of Corrections; JOE DOE, Director,
District of Columbia Department of Correc-
tions; JOHN DOE, Warden, District of Columbia
Department of Corrections; ODIE WASHINGTON,
Director, Illinois Department of Corrections;
KEITH COOPER, Warden, Illinois Department of
Corrections; JOHN DOE(S), Various Corrections
Staff,
                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-97-919)


Submitted:   February 26, 1998            Decided:   March 19, 1998


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Henry Gorham, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant, an inmate, appeals the district court's order

denying relief on his 42 U.S.C. § 1983 (1994) complaint under 28

U.S.C.A. § 1915A (West Supp. 1997). We have reviewed the record and

the district court's opinion and find that this appeal is frivo-

lous. Accordingly, we dismiss the appeal on the reasoning of the

district court. Gorham v. Angelone, No. CA-97-919 (E.D. Va. Oct.
24, 1997). We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                  2